Case: 16-16697    Date Filed: 02/28/2018   Page: 1 of 21


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-16697
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket Nos. 1:16-cv-02200-TWT,
                          1:00-cr-00879-TWT-LTW-1


NATHANIEL CHARLTON,

                                                 Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (February 28, 2018)

Before MARCUS, FAY and HULL, Circuit Judges.

PER CURIAM:

      Nathaniel Charlton is a federal prisoner serving a total 324-month sentence

after he pled guilty in 2001 to one count of conspiracy to commit Hobbs Act
              Case: 16-16697       Date Filed: 02/28/2018   Page: 2 of 21


robbery, in violation of 18 U.S.C. § 1951, and one count of possession of a firearm

during a crime of violence, in violation of 18 U.S.C. § 924(c). The district court

sentenced Charlton to 240 months’ imprisonment for the Hobbs Act robbery

conspiracy conviction and 84 consecutive months’ imprisonment for the § 924(c)

conviction. Charlton appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his § 924(c) sentence of 84 months based on

the Supreme Court’s recent decision in Johnson v. United States, 576 U.S. ___,

135 S. Ct. 2551 (2015). After careful review, we affirm.

                           I.      BACKGROUND FACTS

A.    Offense Conduct

      Charlton’s convictions arose out of a crime spree Charlton committed with

two codefendants, Bakari Green and Eddie Lovan Jones. On the evening of

May 10, 2000, Charlton and his two codefendants decided to rob a series of

restaurants in Gwinnett County, Georgia. At each restaurant, the defendants threw

a large object or rock through a glass door to gain entry. At each, the defendants

used masks, dark clothing, and bandanas, and Charlton used a TEC-9 handgun for

at least three of the robberies.

      Just after midnight, the three defendants drove to the first restaurant, a

McDonald’s on Five Forks Trickum Road. Inside, Charlton encountered two

employees, struck one on the lip with the barrel of the TEC-9, and forced both



                                            2
               Case: 16-16697       Date Filed: 02/28/2018      Page: 3 of 21


employees onto the floor in an office. Charlton took more than $3,600 and fled.

At 12:55 a.m., the three defendants drove to the second restaurant, a Wendy’s on

Sugarloaf Parkway. Two of the defendants held an employee at gunpoint and then

took more than $2,000. 1 Then, the defendants proceeded to the third restaurant,

another McDonald’s on Pike Street. There, Charlton confronted a cleaning lady at

gunpoint, put her in a food freezer, demanded that she open the safe, and, when she

was unable to do so, made her remove three rings from her fingers, and then left

with the rings.

       The fourth and final incident occurred at a Chili’s on Buford Drive at

approximately 3:30 a.m. Charlton once again used the TEC-9 to place the cleaning

person in a freezer. Despite Charlton’s threats, the cleaning person was unable to

open the safe, and Charlton left empty-handed.

       As the defendants left the Chili’s, a police officer spotted the vehicle and

attempted a traffic stop. After a high-speed car chase, police officers apprehended

the defendants as they fled on foot. During searches of the vehicle, the area where

the defendants were apprehended, and Charlton’s residence, the officers found,

inter alia, the TEC-9 used in the robberies, bags of cash, a receipt from one of the

McDonald’s restaurants, and the three rings taken from the cleaning woman at the

Pike Street McDonald’s.

       1
        It is unclear whether Charlton was one of the defendants who entered the Wendy’s or if
he waited in the car.


                                               3
              Case: 16-16697    Date Filed: 02/28/2018   Page: 4 of 21


B.    Indictment

      On December 12, 2000, Charlton, Green, and Jones were indicted on nine

counts in connection with the crime spree. Count One of the indictment charged

the defendants with conspiracy to commit the Hobbs Act robbery “of various

restaurants,” in violation of 18 U.S.C. § 1951. Count One further charged as the

overt acts in furtherance of the conspiracy the “offenses described in Counts Two

through Nine of this indictment,” which were “incorporated by reference . . . as if

fully set forth herein.”

      Counts Two through Nine charged the defendants with either completed or

attempted Hobbs Act robberies under 18 U.S.C. §§ 1951 and 2 and with

corresponding firearm offenses under 18 U.S.C. § 924(c) for each of the four

targeted restaurants. Specifically, Counts Two and Three related to the Hobbs Act

robbery of a McDonald’s on Five Forks Trickum Road. Counts Four and Five

related to the Hobbs Act robbery of the Wendy’s. Counts Six and Seven related to

the attempted Hobbs Act robbery of the McDonald’s on Pike Street. Counts Eight

and Nine related to the attempted Hobbs Act robbery of the Chili’s.

      Ultimately, Charlton pled guilty to the Hobbs Act robbery conspiracy

charged in Count One and the firearm offense charged in Count Seven, which

charged him with using and carrying a firearm during the attempted Hobbs Act




                                          4
              Case: 16-16697     Date Filed: 02/28/2018    Page: 5 of 21


robbery in Count Six. Therefore, only Counts One, Six and Seven are relevant to

this appeal, and we set out the allegations in those counts in detail.

      Count One charged that Charlton and his codefendants:

      did conspire, confederate, agree, and have a tacit understanding with
      one another to take and obtain personal property then in the custody
      and control of various restaurants, all businesses operating in
      interstate commerce . . . , from the persons of . . . employees of the
      said restaurants, against their will, by means of actual and threatened
      force, violence, and fear of injury, . . . and by doing said acts did
      unlawfully obstruct, delay, and interfere with commerce . . . .

As mentioned above, as overt acts of the conspiracy to commit Hobbs Act robbery,

Count One of the indictment incorporated by reference all of the substantive

robbery and firearm offenses in Counts Two through Nine.

      Count Seven charged that Charlton and his codefendants did use and carry a

firearm during the attempted robbery in Count Six, stating that Charlton and his

codefendants:

      aided and abetted by one another, during and in relation to a crime of
      violence for which they may be prosecuted in a court of the United
      States, that is, the attempted robbery described in Count Six above,
      did use and carry a firearm, that is, a nine millimeter TEC-9
      semiautomatic handgun equipped with a thirty-round ammunition
      magazine, and in doing so, did brandish the firearm by displaying said
      firearm and otherwise making its presence known to persons then
      present during the offense, in order to intimidate . . . .

(emphasis added). Count Six, in turn, charged that Charlton and his codefendants

committed the attempted robbery of the McDonald’s on Pike Street, stating

Charlton and his codefendants:

                                           5
              Case: 16-16697     Date Filed: 02/28/2018    Page: 6 of 21


      aided and abetted by one another, did unlawfully attempt to take and
      obtain personal property then in the custody and control of the
      McDonald’s restaurant located at 751 Pike Street, Lawrenceville,
      Georgia, a business operating in interstate commerce . . . , from the
      person of, and in the presence of an employee of the said business,
      against her will, by means of actual and threatened force, violence,
      and fear of injury, immediate and future, to the person of the
      employee, and by doing said acts did unlawfully obstruct, delay, and
      interfere with commerce . . . .

C.    Guilty Plea and Sentencing

      On September 24, 2001, as Charlton’s trial was about to begin, the district

court held a change-of-plea hearing. The plea agreement provided that Charlton

would plead guilty to Counts One and Seven of the indictment in exchange for

dismissal of the other counts. The plea agreement also stated that “defendant

admits that he is pleading guilty because he is in fact guilty of the crime(s) charged

in Count(s) One and Seven of the Indictment.” Likewise, it included a limited

waiver of Charlton’s right to appeal his sentence or collaterally attack it in post-

conviction proceedings on any ground except a sentence in excess of the statutory

maximum penalty.

      During the plea colloquy, the government summarized the terms of the plea

agreement on the record, which included the following in relevant part:

      Judge, the plea agreement that the parties have entered into, the first
      term is that the Defendant is pleading guilty to Count One and Count
      Seven of the Indictment. Count One charges a violation, a conspiracy
      to commit Hobbs Act armed robberies. Count Seven alleges a
      violation of 18 U.S.C. § 924(c), and that relates to the attempted
      armed robbery of the Pike Street McDonald’s in this case.

                                           6
              Case: 16-16697    Date Filed: 02/28/2018    Page: 7 of 21




(emphasis added).

      The district court then requested that the government state each element of

the offenses to which Charlton intended to plead guilty. With respect to Count

One, after describing the elements for completed and attempted Hobbs Act

robbery, the government stated that it was required to prove “certain overt acts

which include the offense described in Counts Two through Nine of the

Indictment,” and then reviewed all of the overt acts described in Counts Two

through Nine, including the completed robberies of the Five Forks Trickum Road

McDonald’s and the Wendy’s, the attempted robberies of the Pike Street

McDonald’s and the Chili’s, and the use of the firearm during each of those

robbery offenses.

      With respect to Count Seven, the government explained that it was required

to prove that Charlton, along with his codefendants and aided and abetted by each

other, used and carried a firearm “during and in relation to a crime of violence,

which in this case is the attempted robbery of the Pike Street McDonald’s alleged

in Count Six.” Charlton affirmed his understanding that he was charged with

conspiracy to commit armed Hobbs Act robbery and charged with using of a

firearm in the course of a crime of violence.

      With respect to evidence in support of Counts Six and Seven, the

government explained that at trial it would have shown that in the early hours of

                                          7
              Case: 16-16697    Date Filed: 02/28/2018    Page: 8 of 21


May 11, 2000, after committing the two successful robberies at the Five Forks

Trickum McDonald’s and the Wendy’s, Charlton and his codefendants proceeded

to the “McDonald’s restaurant located at 751 Pike Street in the city of

Lawrenceville” and arrived when “the restaurant employees had left for the

evening.” Charlton entered the restaurant by throwing a rock through the glass

door, held up a cleaning lady with a TEC-9 handgun that he pointed at her

numerous times, put the cleaning lady in a food freezer, demanded that she open

the safe, made her remove her jewelry, and then left.

      When asked by the district court about the government’s factual proffer,

Charlton did not take issue with any of the details and admitted that he was, in fact,

guilty of the offenses alleged in Counts One and Seven. The district court found

that Charlton was competent, determined that his plea was entered voluntarily and

with full knowledge, accepted his plea, and adjudicated him guilty of Counts One

and Seven of the indictment.

      Shortly thereafter, Charlton sought to withdraw his guilty plea. Charlton’s

motion claimed that his attorney had not adequately consulted with him or

prepared for trial and then coerced him to enter into the plea agreement by telling

Charlton that he could not win his case and faced eighty years in prison. After a

hearing, at which Charlton was represented by new counsel and Charlton and his




                                          8
              Case: 16-16697    Date Filed: 02/28/2018    Page: 9 of 21


former counsel testified, the district court denied Charlton’s motion to withdraw

his guilty plea.

      The district court sentenced Charlton to a total term of 324 months’

imprisonment—240 months as to Count One and 84 months as to Count Seven to

be served consecutively. The district court also sentenced Charlton to three years

of supervised release and ordered that he pay a $200 special assessment.

D.    Direct Appeal

      On March 19, 2002, Charlton filed a direct appeal challenging the

district court’s denial of his pretrial motion to suppress evidence obtained

after his arrest and his motion to withdraw his guilty plea. On January 2,

2003, this Court affirmed the district court’s rulings on these two issues. See

United States v. Charlton, No. 02-11879 (11th Cir. Nov. 15, 2002)

(unpublished). With respect to his guilty plea, this Court concluded that the

record refuted Charlton’s claims and showed that Charlton’s guilty plea was

knowing and voluntary. Id., slip op. at 2-4.

E.    Section 2255 Motion to Vacate

      On June 17, 2016, Charlton filed a pro se motion to vacate his

sentence pursuant to 28 U.S.C. § 2255. In his § 2255 motion, Charlton

requested that the district court “set-aside the judgment” and “correct his




                                          9
             Case: 16-16697     Date Filed: 02/28/2018    Page: 10 of 21


sentence” on Count Seven because his conviction under 18 U.S.C. § 924(c)

was improperly predicated upon a conspiracy to commit Hobbs Act robbery.

      Charlton argued that this conviction on Count Seven was improper in

light of Johnson, 576 U.S. ___, 135 S. Ct. 2551, and Welch v. United States,

578 U.S. ____, 136 S. Ct. 1257 (2016). Specifically, he contended that the

definition of “crime of violence” under § 924(c)(3)(B)’s risk-of-force clause

is unconstitutional in light of the Supreme Court’s declaration that similar

language in 18 U.S.C. § 924(e)(2)(B)(ii) was unconstitutionally vague.

      The government responded that Charlton’s § 2255 motion was barred

by the collateral attack waiver in his plea agreement and that his Johnson

claim was procedurally defaulted because he did not raise it on direct appeal.

Alternatively, the government argued on the merits that Johnson did not

invalidate § 924(c)(3)(B)’s risk-of-force clause, and, even if it did,

Charlton’s predicate offense for his Count Seven conviction was his aiding

and abetting attempted Hobbs Act robbery (as described in Count Six)—not

conspiracy—and qualified as a crime of violence under § 924(c)(3)(A)’s

use-of-force clause, which was not implicated by Johnson.

      In its October 6, 2016 order, the district court denied Charlton’s § 2255

motion to vacate. The district court found that Charlton had “waived the right to

collaterally attack his sentence” but further stated that “[a]ssuming that Johnson



                                          10
               Case: 16-16697       Date Filed: 02/28/2018      Page: 11 of 21


applies to 18 U.S.C. § 924(c), the Defendant’s conviction in Count Seven stands

because the underlying offense of attempted Hobbs Act robbery has as an element

the use, attempted use[,] or threatened use of physical force against the person of

another.”2 Charlton filed a notice of appeal and a motion for a certificate of

appealability (“COA”) on October 24, 2016. The district court granted a COA as

to “whether the Defendant is entitled to set aside or modify his sentence as a result

of the decision in Johnson v. United States, 135 S. Ct. 2551 (2015).”

                                   II.     DISCUSSION

A.      The ACCA and Johnson

        The ACCA, which imposed enhanced sentences for certain defendants with

three prior violent felonies or serious drug offenses, defines the term “violent

felony” as any crime punishable by a term of imprisonment exceeding one year

that:

        (i)    has as an element the use, attempted use, or threatened use of
               physical force against the person of another; or

        (ii)   is burglary, arson, or extortion, involves use of explosives, or
               otherwise involves conduct that presents a serious potential risk
               of physical injury to another.



        2
         Although the district court determined that Charlton’s § 2255 motion was barred by his
collateral attack waiver, on appeal the government explicitly abandons this argument, contending
that the collateral attack waiver does not apply to Charlton’s Johnson claim because it attacks
both his conviction and sentence. We need not address the import of Charlton’s collateral attack
waiver because, even assuming it does not bar Charlton’s current § 2255 motion, the district
court properly denied the motion on the merits.


                                              11
             Case: 16-16697     Date Filed: 02/28/2018    Page: 12 of 21


18 U.S.C. § 924(e)(2)(B). The first prong of this definition is sometimes referred

to as the “elements clause,” while the second prong contains the “enumerated

crimes” and, finally, what is commonly called the “residual clause.” United States

v. Owens, 672 F.3d 966, 968 (11th Cir. 2012).

      In Johnson, the Supreme Court held that the residual clause of the ACCA

was unconstitutionally vague. 576 U.S. ___, 135 S. Ct. at 2557-58, 2563. The

Supreme Court clarified that, in holding that the residual clause is void, it did not

call into question the elements clause and the enumerated crimes of the ACCA’s

definition of a violent felony. Id. at 2563. In Welch, the Supreme Court thereafter

held that Johnson announced a new substantive rule that applies retroactively to

cases on collateral review. Welch, 578 U.S. at ___, 136 S. Ct. at 1264-65, 1268.

B.    Section 924(c)

      Distinct from the provisions in § 924(e), § 924(c) makes it a crime to use or

carry a firearm during a crime of violence or a drug trafficking crime and provides

for a mandatory consecutive sentence. 18 U.S.C. § 924(c)(1). For purposes of

§ 924(c), a “crime of violence” means an offense that is a felony and:

      (A)    has as an element the use, attempted use, or threatened use of
             physical force against the person or property of another; or

      (B)    that by its nature, involves a substantial risk that physical force
             against the person or property of another may be used in the
             course of committing the offense.




                                          12
               Case: 16-16697       Date Filed: 02/28/2018       Page: 13 of 21


18 U.S.C. § 924(c)(3)(A)-(B). The first part of the “crime of violence” definition

is often referred to as the “use-of-force” clause and the second part the “risk-of-

force” clause. The phrase “physical force” requires “violent force” or “force

capable of causing physical pain or injury to another person.” See Johnson v.

United States, 559 U.S. 133, 140, 130 S. Ct. 1265, 1271 (2010) (“Curtis Johnson”)

(interpreting the nearly identical elements clause of the ACCA).

C.     Charlton’s § 924(c) Claim as to Count Seven

       On appeal, Charlton argues that: (1) the district court erred in determining

that his § 924(c) firearm offense in Count Seven was predicated on the attempted

Hobbs Act robbery in Count Six (to which he did not plead guilty), rather than the

Hobbs Act robbery conspiracy in Count One (to which he did plead guilty);

(2)  post-Johnson, a conspiracy to commit Hobbs Act robbery cannot qualify as a

crime of violence because § 924(c)’s risk-of-force clause is unconstitutionally

vague; and (3) even if attempted Hobbs Act robbery in Count Six is the right

predicate offense for Count Seven, it does not categorically qualify as a crime of

violence under § 924(c)’s use-of-force clause because it can be accomplished

without the requisite “violent force.”3

       For the reasons that follow, we conclude that the underlying offense

supporting Charlton’s § 924(c) firearm conviction was, as explicitly alleged in

       3
        In a § 2255 proceeding, we review the legal issues pertaining to de novo and the factual
findings for clear error. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004).


                                               13
               Case: 16-16697        Date Filed: 02/28/2018       Page: 14 of 21


Count Seven, the attempted Hobbs Act robbery described in Count Six. Further,

under our binding precedent, an attempted Hobbs Act robbery categorically

constitutes a crime of violence under § 924(c)(3)(A)’s use-of-force clause. As

such, we conclude that Charlton is not entitled to any relief under Johnson,

regardless of whether Johnson applies to invalidate § 924(c)(3)(B)’s risk-of-force

clause.

D.     Offense Underlying Charlton’s § 924(c) Conviction in Count Seven

       Charlton pled guilty to Counts One and Seven. However, Charlton is

incorrect that the conspiracy in Count One was the underlying predicate offense for

his § 924(c) conviction in Count Seven. Count Seven of the indictment explicitly

charged Charlton and his codefendants with using, carrying, and brandishing a

firearm “during and in relation to . . . the attempted robbery described in Count

Six.” (emphasis added). In turn, Count Six charged Charlton and his codefendants

with aiding and abetting attempted Hobbs Act robbery at “the McDonald’s

restaurant located at 751 Pike Street, Lawrenceville, Georgia.” 4 Thus, Count

Seven of Charlton’s indictment clearly identifies the crime of violence as the

attempted Hobbs Act robbery of the Pike Street McDonald’s.

       Moreover, when Charlton pled guilty to Count Seven, the plea transcript

shows that what he was admitting to was using, carrying, and brandishing a firearm

       4
        Although the district court’s order does not mention aiding and abetting specifically, the
indictment indicates that this was the complete offense in Count Six.


                                                14
                Case: 16-16697       Date Filed: 02/28/2018       Page: 15 of 21


during and in relation to the attempted robbery of the Pike Street McDonald’s

described in Count Six. In fact, the government identified the underlying offense

and explained its factual underpinnings numerous times leading up to Charlton’s

guilty plea.5

       Charlton argues that because the only other offense he pled guilty to was the

conspiracy to commit Hobbs Act robberies in Count One, then that conspiracy

must be the underlying crime of violence in Count Seven. Charlton’s argument

ignores the plain language of § 924(c) and the indictment itself. A § 924(c)

conviction requires only that the crime of violence or drug trafficking offense be

one “for which the person may be prosecuted in a court of the United States.” See

18 U.S.C. § 924(c)(1)(A) (emphasis added). This Court has held that the

government need show “only the fact of the [predicate] offense, and not a

conviction.” United States v. Frye, 402 F.3d 1123, 1128 (11th Cir. 2005).

       Thus, the district court correctly determined that the underlying offense

supporting Charlton’s § 924(c) firearm conviction in Count Seven was the aiding

and abetting attempted Hobbs Act robbery described in Count Six. Because

       5
         In its summary of the plea agreement, the government specified that “Count Seven
alleges a violation of 18 U.S.C. § 924(c), and that relates to the attempted armed robbery of the
Pike Street McDonald’s in this case.” Then, in listing the elements of Count Seven, the
government explained its burden of showing that the defendant, “during and in relation to a
crime of violence, which in this case is the attempted robbery of the Pike Street McDonald’s
alleged in Count Six, used and carried a firearm.” And, during its factual proffer, the
government explained the evidence underlying the charges to which Charlton intended to plead
guilty, including the facts of Count Six at the “Pike Street McDonald’s” after two robberies on
the morning of May 11, 2000.


                                                15
             Case: 16-16697    Date Filed: 02/28/2018   Page: 16 of 21


Charlton’s predicate offense was aiding and abetting attempted Hobbs Act robbery,

we have no reason to address whether a conspiracy to commit Hobbs Act robbery

qualifies as a crime of violence under § 924(c).

E.    Attempted Hobbs Act Robbery and the Use-of-Force Clause

      The next question is whether, post-Johnson, Charlton’s underlying offense

of aiding and abetting attempted Hobbs Act robbery is a crime of violence under

§ 924(c). Based on this Court’s precedent, we conclude that aiding and abetting an

attempted Hobbs Act robbery categorically qualifies as a crime of violence under

the use-of-force clause in § 924(c)(1)(A). As such, Charlton is not entitled to any

relief under Johnson, regardless of whether Johnson applies to invalidate the risk-

of-force clause in § 924(c)(1)(B).

      The Hobbs Act makes it a crime to obstruct, delay, or affect commerce “by

robbery” or to “attempt[] or conspire[] to do so” or to “commit[] or threaten[]

physical violence to any person or property in furtherance of a plan or purpose to

do anything in violation of this section . . . .” 18 U.S.C. § 1951(a). “Robbery”

under the Hobbs Act is defined as “the unlawful taking or obtaining of personal

property” from a person “by means of actual or threatened force, or violence, or

fear of injury, immediate or future.” Id. § 1951(b)(1). To be convicted of an

“attempt,” a defendant must: (1) have the specific intent to engage in the criminal

conduct with which he is charged; and (2) have taken a substantial step toward the



                                         16
               Case: 16-16697       Date Filed: 02/28/2018       Page: 17 of 21


commission of the offense. United States v. Yost, 479 F.3d 815, 819 (11th Cir.

2007). “A substantial step can be shown when the defendant’s objective acts mark

his conduct as criminal and, as a whole, ‘strongly corroborate the required

culpability.’” Id. (quoting United States v. Murrell, 368 F.3d 1283, 1288 (11th Cir.

2004)).

       This Court has already held that both substantive Hobbs Act robbery in

violation of 18 U.S.C. § 1951(b)(1) and aiding and abetting Hobbs Act robbery in

violation of § 1951(b)(1) and § 2 “clearly qualif[y] as a ‘crime of violence’ under

the use-of-force clause in § 924(c)(3)(A).” In re Colon, 826 F.3d 1301, 1305 (11th

Cir. 2016) (addressing aiding and abetting Hobbs Act robbery); In re Saint Fleur,

824 F.3d 1337, 1340-41 (11th Cir. 2016) (addressing Hobbs Act robbery). In line

with In re Saint Fleur, four other circuits have come to the same conclusion that

Hobbs Act robbery cannot be committed without the use, attempted use, or

threatened use of violent force. See United States v. Gooch, 850 F.3d 285, 291-92

(6th Cir. 2017); United States v. Rivera, 847 F.3d 847, 848-49 (7th Cir. 2017);

United States v. Hill, 832 F.3d 135, 140-44 (2d Cir. 2016); United States v. House,

825 F.3d 381, 387 (8th Cir. 2016). 6




       6
        The Third Circuit has also concluded that Hobbs Act robbery is a crime of violence
under § 924(c)(3)(A)’s use-of-force clause, but did so without applying the categorical approach.
See United States v. Robinson, 844 F.3d 137, 141-44 (3d Cir. 2016).


                                               17
              Case: 16-16697     Date Filed: 02/28/2018    Page: 18 of 21


      We reject Charlton’s argument that a Hobbs Act robbery “by means of fear

of injury” can be committed without the use, attempted use, or threatened use of

physical force. First, this argument is inconsistent with In re Sams, 830 F.3d 1234,

1238-39 (11th Cir. 2016) and United States v. Moore, 43 F.3d 568, 572-73 (11th

Cir. 1994), in which this Court concluded that federal bank robbery “by

intimidation,” in violation of 18 U.S.C. § 2113(a), and federal carjacking “by

intimidation,” in violation of 18 U.S.C. § 2119, both have as an element the use

attempted use, or threatened use of physical force and thus qualify as crimes of

violence under § 924(c)(3)(A).

      Moreover, as the Second Circuit explained in Hill, “there must be ‘a realistic

probability, not a theoretical possibility,’ that the statute at issue could be applied

to conduct that does not constitute a crime of violence,” and, to that end, “a

defendant ‘must at least point to his own case or other cases in which the . . . courts

in fact did apply the statute in the . . . manner for which he argues.’” 832 F.3d at

140 (quoting in part Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193, 127 S. Ct.

815, 822 (2007)); see also United States v. McGuire, 706 F.3d 1333, 1337 (11th

Cir. 2013) (citing Gonzales v. Duenas-Alvarez and explaining that to determine

whether an offense is categorically a crime of violence under § 924(c), courts must

consider whether “the plausible applications of the statute of conviction all require

the use or threatened use of force . . . .” (emphasis added)). Charlton has not



                                           18
             Case: 16-16697     Date Filed: 02/28/2018    Page: 19 of 21


pointed to any case at all, much less one in which the Hobbs Act applied to a

robbery or attempted robbery that did not involve, at a minimum, a threat to use

physical force. And Charlton’s own case clearly involved a threat of physical

force, as he undisputedly pointed a TEC-9 handgun at the cleaning lady when he

demanded that she open the McDonald’s safe and then forced her into a freezer

and took her jewelry. Indeed, Charlton does not offer a plausible scenario, and we

can think of none, in which a Hobbs Act robber could take property from the

victim by putting the victim in fear of injury without at least threatening to use

force capable of causing injury. See Curtis Johnson, 559 U.S. at 140, 130 S. Ct. at

1271 (stating that the phrase “physical force” as used in the ACCA’s “violent

felony” definition means “violent force—that is, force capable of causing physical

pain or injury to another person”).

      While this Court has not yet addressed attempted Hobbs Act robbery, the

definition of a crime of violence in the use-of-force clause in § 924(c)(3)(A)

explicitly includes offenses that have as an element the “attempted use” or

“threatened use” of force against the person or property of another. See 18 U.S.C.

§ 924(c)(3)(A).

      Taken together, these considerations lead us to conclude that aiding and

abetting an attempted Hobbs Act robbery similarly qualifies as a crime of violence

under § 924(c)’s use-of-force clause. That is, if, as this Court has held, the taking



                                          19
               Case: 16-16697       Date Filed: 02/28/2018       Page: 20 of 21


of property in the manner required by § 1951(b)(1) necessarily includes the use,

attempted use, or threatened use of physical force, then by extension the attempted

taking of such property in the same manner must also include the use, attempted

use, or threatened use of physical force. Cf. United States v. Wade, 458 F.3d 1273,

1278 (11th Cir. 2006) (explaining that an attempt to commit a crime enumerated as

a violent felony under § 924(e)(2)(B)(ii) is also a violent felony); see also Hill v.

United States, 877 F.3d 717, 718-19 (7th Cir. 2017) (“When a substantive offense

would be a violent felony under § 924(e) and similar statutes, an attempt to commit

that offense also is a violent felony.”).

       While Charlton contends that § 924(c)’s risk-of-force clause is

unconstitutionally vague in light of Johnson, we need not address this issue to

resolve his appeal.7 This is so because, even if Charlton is correct and Johnson’s

void-for-vagueness holding also invalidates § 924(c)’s risk-of-force clause,

Charlton’s underlying offense of aiding and abetting attempted Hobbs Act robbery

qualifies as a “crime of violence” under § 924(c)’s use-of-force clause, which, like

the ACCA’s nearly identical elements clause, would remain unaffected by

Johnson.

                                  III.    CONCLUSION



       7
        We note, however, that in Ovalles v. United States, 861 F.3d 1257 (11th Cir. 2017), this
Court recently rejected the Johnson argument Charlton now raises.


                                               20
             Case: 16-16697     Date Filed: 02/28/2018   Page: 21 of 21


      In sum, aiding and abetting attempted Hobbs Act robbery—as described in

Count Six and explicitly charged as the underlying predicate in Count Seven—

categorically qualifies as a crime of violence under § 924(c)(3)(A)’s use-of-force

clause. Even assuming arguendo that Johnson invalidates the § 924(c)(3)(B) risk-

of-force clause, Charlton’s § 924(c) conviction and sentence on Count Seven

remains valid under the § 924(c)(3)(A)’s use-of-force clause. Accordingly,

because Charlton is not entitled to relief on Count Seven, the district court properly

denied Charlton’s § 2255 motion.

      AFFIRMED.




                                          21